DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 10/05/2020 (“10-05-20 OA”), the Applicant amended independent claims 1, 13 and 18, cancelled claims 6, 17 and 20 and added new claims 21-23 in a reply filed on 12/28/2020.
Currently, claims 1-5, 7-16, 18-19 and 21-23 are pending.

Response to Arguments
Applicant’s amendments to independent claims 1, 13 and 18 have overcome the prior-art rejections as set forth under line item number 1 in the 10-05-20 OA.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/16/2020. The IDS has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Yumin Zhang (Reg. 75093) on 02/10/2021.
The application has been amended as follows:
Claim 22 has been amended.
22. (Currently Amended) The semiconductor device of claim 13, wherein the second MTJs are electrically coupled in series, wherein internal current flow directions of two adjacent MTJs are the[[a]] same.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-16, 18-19 and 21-23 are allowed.
Independent claim 1 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 6 as set forth under line item number 2 in the 10-05-20 OA.
Claims 2-5 and 7-12 are allowed, because they depend from the allowed claim 1.

Independent claim 13 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 17 as set forth under line item number 2 in the 10-05-20 OA.
Claims 14-16 and 21-22 are allowed, because they depend from the allowed claim 13.

Independent claim 18 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 20 as set forth under line item number 2 in the 10-05-20 OA.
Claims 19 and 23 are allowed, because they depend from the allowed claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895         

/JAY C CHANG/Primary Examiner, Art Unit 2895